Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 11/20/20.  The applicant argument regarding Fukuhara et al. is not persuasive; therefore, all the rejections based on Fukuhara et al. is retained and repeated for the following reasons.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuhara et al. (U.S. Patent No. 2008/0224541).

As to claims 1 and 21 the prior art teaches a system for managing power, comprising: 

a first energy storage device that is in electric communication with a first electric power line that is connected to at least a portion of an electric power distribution grid (see fig 1-3 paragraph 0062-0064 and summary. The power storage compensator 5 is provided with sodium-sulfur batteries 3, which are secondary batteries capable of storing and inputting-outputting power” indicates batteries 3 is an energy source; especially, Fukuhara et al. teach a first energy storage device that is in electric communication with a first electric power line that is connected to at least a portion of an electric power distribution grid as fig 1-3 paragraph 0063-0064 and summary. The power storage compensator 5 is provided with sodium-sulfur batteries 3, which are secondary batteries capable of storing and inputting-outputting power” indicates batteries 3 is an energy source); 

a first controller that is in communication with the first energy storage device and a first sensor, wherein the first controller is configured to control a transfer of energy between the first electric power line and the first energy storage device based on information generated by the first sensor (see fig 1-4 paragraph 0064-0067 and background; especially, Fukuhara et al. teach a first controller that is in communication with the first energy storage device and a first sensor, wherein the first controller is configured to control a transfer of energy between the first electric (see fig 1-4 paragraph 0065-0066 and background); 

and a grid services controller that is in communication with the first sensor and transmits a control signal to the first controller based on information generated by the first sensor (see fig 1-4 paragraph 0066-0069; especially, Fukuhara et al. teach a grid services controller that is in communication with the first sensor and transmits a control signal to the first controller based on information generated by the first sensor as fig 1-4 paragraph 0067-0068).


As to claim 2 the prior art teaches further comprising: 

a second energy storage device that is in electric communication with a second electric power line that is connected to at least a portion of the electric power distribution grid ( fig.1-3, No.2; Para. [0062-0064]); 

and a second controller that is connected to the second energy storage device, and control a transfer of energy between the second electric power line and the second energy storage device (wherein the second energy storage device comprises a second energy source (Para. [0063]); 

wherein the grid services controller that is configured to deliver a control signal to the first and second controllers, wherein the control signal is based on information generated by the first sensor (see fig 1-4 paragraph 0068-0069).

As to claims 3 and 15 the prior art teaches further comprising: a second sensor configured to measure a frequency of power transmitted through the second electric power line, and wherein the grid services controller is further configured to control a transfer of energy between the first electric power line and the first energy storage device and the second electric power line and the second energy storage device based on information generated by the first sensor and the second sensor (see fig 1 fig 4 paragraph 000066-0070 and summary).

As to claims 4 and 16 the prior art teaches further comprising an operation center that is configured to: receive information relating to a frequency of the power transmitted through the first electric power line from the first sensor, receive information relating to a frequency of the power transmitted through a second electric power line, which is connected to at least a portion of the electric power distribution grid, from a second sensor, and transfer a control signal to the first controller, wherein the control signal is derived from the information generated by the first sensor (see fig 1, fig 3, fig 4 paragraph 0069-0072). 

As to claim 5 the prior art teaches further comprising: 

a second sensor configured to measure a frequency of power transmitted through a second electric power line that is connected to at least a portion of the electric power distribution grid (see fig 1, fig 3-5 paragraph 0065-0068); 

(see fig 1, fig 3, fig 4 paragraph 0067-0070); 

and a second controller that is connected to the second energy storage device, and is configured to control a transfer of energy between the second electric power line and the second energy storage device based on information generated by the first or the second sensor (see fig 1, fig 3-5 paragraph 0071-0074).

As to claim 6 the prior art teaches wherein the first energy source comprises a battery (see fig 1-3 paragraph 0063-0064 and background).

As to claims 7 and 18 the prior art teaches wherein the first energy storage device further comprises a first controller, and the system further comprises: an optimization engine configured to receive one or more external inputs and create a set of operating parameters based on the one or more external inputs, wherein the first controller is further configured to receive the created operating parameters (see fig 1-3 paragraph 0064-0066). 

As to claims 8 and 19 the prior art teaches wherein the set of operating parameters are derived from simulations of energy use at an electric load location in which the first energy storage device is disposed, and the simulations are performed by the optimization engine (see fig 1, 2, 3, 5 paragraph 0067-0069).

As to claims 9 and 20 the prior art teaches wherein the one or more external inputs are selected from a group consisting of weather information, sunrise and sunset information, power usage cost information, utility's billing period, geographic location, local solar production, local incident light, customer type, electric load location building specifications, grid operator data and time data (see fig 1-3 fig 6-8 paragraph 0068-0072).

As to claim 10 the prior art teaches wherein the first energy storage device further comprises: a first bidirectional power converter that is connected between the first energy source and the first electric power line, wherein the first bidirectional power converter is configured to control the transfer of energy based on the monitored frequency of the power transmitted through the first electric power line (see fig 1-2 fig 5-7 paragraph 0070-0076 and summary).

As to claim 11 the prior art teaches wherein a power source is connected to the first electric power line, wherein the power source comprises a wind turbine or a photovoltaic device (see fig 1-3 paragraph 0064-0068 and background).

As to claims 12 and 17 the prior art teaches wherein the first sensor is connected to the first electric power line near a point on the electric power line where the power source is connected (see fig 1-3 paragraph 0062-0065).

As to claim 13 the prior art teaches a system for managing power, comprising: 

(see fig 1-4 paragraph 0063-0065 and summary); 

a second energy storage device that is in electric communication with a second electric power line that is configured to transmit electric power within at least a portion of the electric power distribution grid (see fig 1 fig 4-5 paragraph 0067-0070 and summary; especially, Fukuhara et al. teach a second energy storage device that is in electric communication with a second electric power line that is configured to transmit electric power within at least a portion of the electric power distribution grid as fig 1 fig 4-5 paragraph 0068-0070 and summary); 

and a grid services controller that transmits a control signal to the first and second controllers based on information generated by the first sensor (see fig 1 fig 4-6 paragraph 0073-0076 and background; especially, Fukuhara et al. teach a grid services controller that transmits a control signal to the first and second controllers based on information generated by the first sensor as fig 1 fig 4-6 paragraph 0073-0075 and background). 

As to claim 14 the prior art teaches wherein the first controller adjust a transfer of energy between the first electric power line and the first energy storage device based on the received control signal, and the second controller is further configured to adjust a transfer of energy between the second electric power line and the second energy storage device based on the received control signal (see fig 1-5 paragraph 0068-0072 and summary).

As to claim 22 the prior art teaches further comprising: receiving power delivery information from a command source, wherein the power delivery information comprises the frequency of the power transmitted through a second portion of the electric power distribution grid (see fig 1 fig 3-5 paragraph 0073-0076). 

As to claim 23 the prior art teaches wherein controlling the transfer of power further comprises controlling the transfer of power between a second energy storage device and the electric power line based on data received by monitoring the frequency of the power transmitted through the electric power line (see fig 1-5 paragraph 0075-0079 and background).

Remarks

Applicant’s response and remarks filed on 11/20/20 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Fukuhara et al. do not describe “a first energy storage device that is in electric communication with a first electric power line that is connected to at least a portion of an electric power distribution grid” probes as claimed, Examiner respectfully disagrees.   The prior art (Fukuhara et al. (U.S. PuB. . 2008/0224541) do teach a first energy storage device that is in electric communication with a first electric power line that is connected to at least a portion of an electric power distribution grid (see fig 1-3 paragraph 0062-0064 and summary. The power storage compensator 5 is provided with sodium-sulfur batteries 3, which ” indicates batteries 3 is an energy source; especially, Fukuhara et al. teach a first energy storage device that is in electric communication with a first electric power line that is connected to at least a portion of an electric power distribution grid as fig 1-3 paragraph 0063-0064 and summary. The power storage compensator 5 is provided with sodium-sulfur batteries 3, which are secondary batteries capable of storing and inputting-outputting power” indicates batteries 3 is an energy source).
 
Applicant contends that Fukuhara et al. do not describe “a first controller that is in communication with the first energy storage device and a first sensor, wherein the first controller is configured to control a transfer of energy between the first electric power line and the first energy storage device based on information generated by the first sensor” probes as claimed, Examiner respectfully disagrees.   The prior art (Fukuhara et al. (U.S. PuB. . 2008/0224541) do teach a first controller that is in communication with the first energy storage device and a first sensor, wherein the first controller is configured to control a transfer of energy between the first electric power line and the first energy storage device based on information generated by the first sensor (see fig 1-4 paragraph 0064-0067 and background; especially, Fukuhara et al. teach a first controller that is in communication with the first energy storage device and a first sensor, wherein the first controller is configured to control a transfer of energy between the first electric power line and the first energy storage device based on information generated by the first sensor (see fig 1-4 paragraph 0065-0066 and background).

Applicant contends that Fukuhara et al. do not describe “a grid services controller that is in communication with the first sensor and transmits a control signal to the first controller based on information generated by the first sensor” probes as claimed, Examiner respectfully disagrees.   The prior art (Fukuhara et al. (U.S. PuB. . 2008/0224541) do teach a grid services controller that is in communication with the first sensor and transmits a control signal to the first controller based on information generated by the first sensor (see fig 1-4 paragraph 0066-0069; especially, Fukuhara et al. teach a grid services controller that is in communication with the first sensor and transmits a control signal to the first controller based on information generated by the first sensor as fig 1-4 paragraph 0067-0068).

Applicant contends that Fukuhara et al. do not describe “a second energy storage device that is in electric communication with a second electric power line that is configured to transmit electric power within at least a portion of the electric power distribution grid” probes as claimed, Examiner respectfully disagrees.   The prior art (Fukuhara et al. (U.S. PuB. . 2008/0224541) do teach a second energy storage device that is in electric communication with a second electric power line that is configured to transmit electric power within at least a portion of the electric power distribution grid (see fig 1 fig 4-5 paragraph 0067-0070 and summary; especially, Fukuhara et al. teach a second energy storage device that is in electric communication with a second electric power line that is configured to transmit electric power within at least a portion of the electric power distribution grid as fig 1 fig 4-5 paragraph 0068-0070 and summary).

Applicant contends that Fukuhara et al. do not describe “a grid services controller that transmits a control signal to the first and second controllers based on information generated by the first sensor” probes as claimed, Examiner respectfully disagrees.   The prior art (Fukuhara et al. (U.S. PuB. . 2008/0224541) do teach a grid services controller that transmits a control signal to the first and second controllers based on information generated by the first sensor (see fig 1 fig 4-6 paragraph 0073-0076 and background; especially, Fukuhara et al. teach a grid services controller that transmits a control signal to the first and second controllers based on information generated by the first sensor as fig 1 fig 4-6 paragraph 0073-0075 and background).



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851